DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 7-8, filed May 16, 2022, with respect to Claims 12, 13, 15, and 16 have been fully considered and are persuasive.  The 35 USC 112(b) rejection of Claims 12, 13, 15, and 16  has been withdrawn. 

Applicant’s arguments, see pages 8-9, filed May 16, 2022, with respect to Claims 1-6, 8-12, and 14-19 have been fully considered and are persuasive.  The 35 USC 102(a)(1) rejection of Claims 1-6, 8-12, and 14-19  has been withdrawn. 
Applicant has amended the independent Claims 1, 8, and 17 to include limitations that one of the robot grasp the pipe stand “in a sliding engagement”.  As described below, this newly claimed feature is taught by the prior art.  As such, the 35 USC 103 rejection is maintained and modified in view of these amendments. 

Claim Rejections - 35 USC § 103
5.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
6.	Claims 1-6, 8-12, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Trydal el al., US 10,246,952, in view of in view of in view of Putnam et al., US 4,274,778, and Doyon, US 10,612,322 .  
a)	With regard to Claims 1 and 17, Trydal discloses a drilling rig with a pipe handling system for handling drill pipe (Figs. 1-15, C8, L23 – C19, L19), the drilling rig including:
•	a drill floor (2, Figs. 1-3) arranged above a well with an opening (6) for accessing the well and 
•	a mast (3) extending from the drill floor the mast having a crown block of sheaves (C8, L51-64, the sheaves being required when a winch and line are used to raise and lower the pipes relative to the mast)
the system including: 
•	a lifting system (34, 35, 37, 10) configured for handling a load of a pipe stand (C8, L51 – C9, L14); 
•	a first pipe handling robot (9) arranged on the drill floor that engages with the pipe stand (Figs. 1-2, C8, L23-50); 
•	a second pipe handling robot (50, 140, 340) arranged near a racking board of the drill rig (Figs. 1-3);
a plurality of feedback devices (27, 27, 101, 167, 168, 174, 250, 301) configured to provide information about a condition of the pipe stand, the lifting system, or the pipe handling robot (C9, L19-C10, L3; C11, L48-C19, L19; the feedback devices providing information about a condition of the pipe stand, which is the position of the pipe stand in a pipe rack); and 
•	a controller in communication with the feedback device (master control computer), the controller receiving the information provided by the feedback device, the controller further controlling operations of at least one of the lifting system and the pipe handling robot (C9, L19-C10, L3; C11, L48-C19, L19).

b)	With regard to Claim 8, Trydal discloses a method of handling drill pipe, the method comprising: 
•	transferring a load of a pipe stand to a lifting system (C8, L51 – C9, L14); and
•	using the lifting system (10), first robot (9), and second robot (50, 140, 340) to manipulate a position of the pipe stand (C8, L51 – C10, L3; Note: A “position” of the pipe stand includes vertical movement of individual pipes to build the pipe stand.)

c)	While Trydal teaches first and second pipe handling robots that are configured for independent and coordinated operation with the lifting system (C8, L51 – C9, L18; Note:  The phrase “independent and coordinated operation” can be broadly construed such that Trydal can be used in the rejection for teaching this phrase because Trydal’s lifting system, first robot, and second robot are capable of being moved independently of each other, and their movements are coordinated, e.g., the movement of the lifting system is coordinated with the first robot to build the pipe stand, and the movement of the second robot and the first robot are coordinated to place the pipe stand in a racking board), Trydal fails to teach that the first and second robots move simultaneously to horizontally position a pipe stand (i.e., towards and away from a well center) and to grasp the pipe stand in a sliding engagement. 
Putnam discloses a pipe handling system and method (Figs. 1-20, C3, L60 – C10, L57), the includes a lifting system (12, Fig. 1), a first robot (Y) arranged on the drill floor and configured to engage a first end of the pipe stand, and a second robot (X) arranged near a racking board for engaging with a second end of the pipe stand, wherein the movement of at least the first and second robots occurs independently (because each robot has its own drives to rotate and extend the arm) and simultaneously , in a coordinated fashion, to move a pipe stand in horizontal directions to as to be placed in a racking board and setback area, or to move the pipe stand to the well center (C2, L48 – C3, L15).  
Doyon discloses a robot (18, Figs. 1-11, C2, L66 – C7, L3) located on a drill floor that includes an end effector (74, 88, 90, C4, L50 – C6, L43) for grasping a pipe stand in a sliding engagement (C5, L41-45). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to modify Trydal to coordinate the use of first and second pipe handling robots to move a pipe stand (similar to that disclosed in Putnam) and to grasp the pipe stand in a sliding engagement (similar to that disclosed in Doyon) because it would allow both ends of a long pipe stand to be fully supported while it is moved towards and away from the well center, as taught by Putnam (C2, L48 – C3, L15), and allow the pipe stand to be slide in a vertical direction so as to abut and be connected to a pipe stand already in the well center, as taught by Doyon (C5, L54 – C6, L29), thereby increasing the accuracy of automatically positioning a pipe stand in a well center.    
While Trydal discloses a controller and plurality of feedback devices that provides positional information about the pipe stand, and Trydal further discloses that the controller controls the operations of the first and second pipe handling robots, Trydal fails to specifically teach feedback devices that provide positional information about the first and second pipe handling robots for controlling the operations of these robots.  
Ellis discloses a pipe handling system (Figs. 1-5, C3, L6 – C ) that uses multiple feedback devices (210) to determine the positions of equipment (214, 220, 222) used to position a pipe stand (212) in a well center  (C4, L32 – C5, L38).
Bowley discloses a pipe handling system (Figs. 1- 12, C2, L43 - C12, L47) that includes a first pipe handling robot (96) that is moved from a first position to a second position to transfer a pipe stand to a second pipe handling robot (116), the positions of the first and second pipe handling robots being controlled by a control system (54) that receive feedback from sensors in order to position these robots and to make this transfer of the pipe stand (C3, L36 – C12, L18).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention to modify the Trydal/Putnam/Doyon pipe handling system and method to include additional feedback devices that monitor the position of the pipe stand and the first and second pipe handling robots because the use of these feedback devices would allow the first and second pipe handling robots to be accurately positioned relative to the pipe stand, other components on the drill rig, and each other so as to improve the operations of moving the pipe stand into and from the well center.  
With regard to Claims 2 and 9, Trydal discloses that the first and second robot each comprises an articulated arm (9/40/41, Fig. 2; 50/55/56, Fig. 3; 140/143/145/149, Fig. 7A) and an end effector for engaging with the pipe stand (For robot (9), the structure surrounding the pipe in the mouse hole in Fig. 2; 54, Fig. 3; 148, Fig. 7A).

d)	With regard to Claims 3 and 10, Trydal discloses wherein a joint between the end effector and the articulated arm comprises a roll joint, a pitch joint, and a yaw joint (For robot (9), the joint between the arm (41) and column (40) is a rotational joint around a vertical axis, which can be construed to be a yaw joint; For robots (50, 140) the end effectors (54, 148) are pivotably attached to the arm as described in C8, L45-50 or C10, L60-65 and rotate around a horizontal axis, which can be construed to be a roll or pitch joint).

e)	With regard to Claim 4, Trydal discloses wherein the lifting system comprises at least one of a pipe elevator, a drawworks, and a hydraulic lifting arm (drawworks 34, 35, 37, 10, winch).

f)	With regard to Claims 5-6, Trydal discloses wherein the pipe handling robot is a first robot (9, wherein the term “robot” can be broadly construed since it is a movable, gripping device that is controlled by a master computer in coordination with additional movable, gripping devices (50, 140, 160, 340) as described in C8, L51 – C10, L3 and C11, L54 – C12, L53) configured for engaging with and manipulating a first end of the pipe stand (Figs. 1-3), and wherein the system further comprises a second pipe handling robot (50, 140) configured for engaging with and manipulating a second end of the pipe stand (Figs. 1, 3), wherein the controller (master computer) is configured to coordinate operations of the second robot with operations of the first robot, such that the first and second robots operate as a team to manipulate the pipe stand(C8, L51 – C10, L3 and C11, L54 – C12, L53).  In addition, Putnam discloses the simultaneous and coordinated movements of first and second pipe handling robots that operate as a team to move the pipe stand towards and away from a well center. 

g)	With regard to Claim 11, Trydal discloses that the method further includes using an iron roughneck to couple the pipe stand to a drill string or to decouple the pipe from the drill string (C9, L3-14).

h)	With regard to Claim 12, Trydal discloses that the method further includes receiving data from a feedback device (27, 27, 101, 167, 168, 174, 250, 301) indicating a condition of the pipe stand, the lifting system, or the robot (C9, L19-C10, L3; C11, L48-C19, L19; the feedback devices providing information about a condition of the pipe stand, which is the position of the pipe stand in a pipe rack).

i)	With regard to Claim 14, Trydal discloses wherein the first robot manipulates a position of a first end of the pipe stand, and the second robot manipulates a position of a second end of the pipe stand (Fig. 3).

j)	With regard to Claim 15, Trydal discloses wherein using a robot to manipulate a position of the pipe stand comprises controlling the robot with a finite state machine (mathematical models/algorithms are inherent to the master computer.)

k)	With regard to Claim 16, Trydal discloses wherein using a robot to manipulate a position of the pipe stand comprises directing at least an end of the pipe stand toward a setback area (7,8, 13, 14) of a drill floor or toward a well (6, Fig. 3).
l)	With regard to Claim 18, Trydal discloses wherein the lifting system is further configured for handling a load of the pipe stand while the pipe handling robot manipulates a position of the pipe stand (Figs. 1-3, C8, L51 – C9, L18).

m)	With regard to Claim 19, Trydal discloses wherein the pipe handling robot is a first robot (9) configured for engaging with and manipulating a first end of the pipe stand (Fig. 3), and wherein the system further comprises a second pipe handling robot (50, 140, 340) configured for engaging with and manipulating a second end of the pipe stand, wherein the controller is configured to coordinate operations of the second robot with operations of the first robot, such that the first and second robots operate as a team to manipulate the pipe stand (C8, L51 – C10, L3).

7.	Claims 7and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Trydal in view of Putnam, Doyon, Ellis, and Bowley, as applied to Claims 1 and 8, respectively, and further in view of Little et al., US 2016/0201408 (cited by Applicant).  Trydal fails to teach a feedback device that is at least one of a weight sensor, a contact switch, and a proximity sensor.  Little discloses a pipe handling device (20, Figs. 1-8, [0021]-[0107] for transferring pipe between pipe racks and a drill rig (Fig. 5), the pipe handler having an articulated arm (22, 34, 36, 38, 40, 41) with roll, pitch and yaw joints ([0057]),  an end effector for gripping a pipe (24, 26, 28, 30), a controller (PLC, [0079]-[0105], a feedback devices that include a weight sensor, a contact sensor, and a proximity sensor ([0081]-[0082]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to modify the Trydal/Putnam/Doyon/Ellis/Bowley pipe handling system and method such that the feedback device included at least one of a weight sensor, a contact, switch, or a proximity sensor, because the use of these types of sensors were well known and often used to provide feedback to a controller used to move pipe and pipe stands, as taught by Little ([0081]-[0082]), and well known to Applicant (see commonly owned, US 11,220,888 that describes at least a weight sensor used with an automated control system to optimize drilling operations), and this modification could be made by the ordinarily skilled artisan using known methods and the modification would yield nothing more than predictable results. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN E SCHWENNING whose telephone number is (313)446-4861. The examiner can normally be reached Monday - Friday, 8:30 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272 -7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYNN E SCHWENNING/Primary Examiner, Art Unit 3652